Citation Nr: 9904726	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945.  The veteran died October 14, 1996.  The 
appellant is his widow.  

This appeal arises from a an October 1996 decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office, which denied the appellant entitlement to 
nonservice-connected burial benefits.  

The appellant's notice of disagreement raises the issue of 
entitlement to service connection for the cause of the 
veteran's death.  This matter is referred to the RO for 
action deemed appropriate.


REMAND

The appellant and her representative contend, in essence, 
that nonservice-connected burial benefits are warranted in 
the instant claim.  The appellant maintains that the veteran 
was under the care of VA prior to the time of his death and 
that he had been transferred into the care of Westmoreland 
Home Health Care and Hospice by VA.  It is maintained that VA 
paid for the veteran's care via Westmoreland, and that 
although he died in his home under hospice care, the 
appellant is still entitled to burial benefits.  

A review of the record reveals that an April 1998 letter 
entitled "Eligibility for Burial Benefits Under 38 U.S.C. 
§ 2303(a)(2)(B)" (with attachments) from the Deputy Under 
Secretary for Management was received by the RO.  
Additionally, A Report of Contact and a facsimile from the VA 
Medical Center Community Health Coordinator were received by 
the RO in April 1998.  These contacts indicate, in pertinent 
part, that the veteran was prescribed home health care by a 
VA physician.  These reports did not appear to be reviewed by 
the RO and are not reflected in a Supplemental Statement of 
the Case (SSOC) to the appellant.  Although it appears that 
the RO considered changes made to 38 C.F.R. § 3.1600(c), the 
above-mentioned documents were not specifically considered by 
the RO.  Evidence received by the agency of original 
jurisdiction prior to transfer of the records to the Board 
after an appeal has been initiated (including evidence after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the Statement of the Case (SOC) or any prior 
Supplemental Statements of the Case were prepared before the 
receipt of the additional evidence, a SSOC will be furnished 
to the appellant and his or her representative as provided in 
38 C.F.R. § 19.31 of this part, unless the additional 
evidence received duplicates evidence previously of record 
which was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue or issues, 
on appeal.  38 C.F.R. § 19.37  

The United States Court of Veterans Appeals (Court) has held 
that when the Board addresses in its decision a question or 
evidence that has not yet been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on the 
question, whether he has been given an adequate opportunity 
to actually submit such evidence and argument, and whether 
the Statement of the Case (SOC) provided the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29.  
If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); 38 C.F.R. § 19.9.  

In a December 4, 1997, letter to her congressman, the 
appellant indicated that she misread the date scheduled for 
her RO hearing and thereby missed the hearing.  While she did 
not specifically request a rescheduling of her RO hearing, 
the RO should appropriately contact her and clarify where she 
wants another hearing scheduled for her before a RO hearing 
officer.

Based on the foregoing, additional development is necessary.  
This claim is REMANDED to the RO for the following:

1.  The RO should appropriately notify 
the appellant  that she may submit 
additional argument, evidence, or comment 
with respect to the evaluation of this 
claim.  She should also be asked whether 
she wishes to have another date scheduled 
for her requested hearing before a RO 
hearing officer.  Any necessary 
development should be undertaken. 

2.  Following the completion of any 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to nonservice-connected 
burial benefits, to include consideration 
of the aforementioned evidence not 
previously considered.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a SSOC which includes 
a summary of any additional evidence not 
previously considered by the RO, the 
applicable laws and regulations, and the 
reasons and bases for the RO's decision. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

CONNORS, JR.



- 5 -


